                      Case 1:18-cr-00079-RGE-CFB Document 104 Filed 10/16/19 Page 1 of 7
AO 245B (Rev. 03/19) Judgment in a Criminal Case
v1                      6KHHW



                                            81,7('67$7(6',675,&7&2857
                                                      SOUTHERN DISTRICT OF IOWA

               81,7('67$7(62)$0(5,&$                                              JUDGMENT IN A CRIMINAL CASE
                                   v.
                       BRIAN LEE RHODES                                              &DVH1XPEHU 1:18-cr-00079-001
                                                                                     8601XPEHU 18943-030

                                                                                      Bradley Ryan Hansen
                                                                                     'HIHQGDQW¶V$WWRUQH\
THE DEFENDANT:
✔SOHDGHGJXLOW\WRFRXQW V
G                                        One, Two, Three, and Five of the Superseding Indictment filed on February 26, 2019.
G SOHDGHGQRORFRQWHQGHUHWRFRXQW V
     ZKLFKZDVDFFHSWHGE\WKHFRXUW
G ZDVIRXQGJXLOW\RQFRXQW V
     DIWHUDSOHDRIQRWJXLOW\

The defendant is adjudicated guilty of these offenses:

Title & Section        ?           Nature of Offense                                                                         Offense Ended                           Count

 18 U.S.C. § 2422(b)                Coercion and Enticement of a Minor                                                          03/14/2018                            One

 18 U.S.C. § 2422(b)                Coercion and Enticement of a Minor                                                          02/15/2018                            Two

 18 U.S.C. § 2422(b)                Coercion and Enticement of a Minor                                                          02/28/2018                            Three

 18 U.S.C. § 2252(a)(2),            Distribution of Child Pornography                                                           04/29/2018                            Five
 2252(b)(1)
     See additional count(s) on page 2


      7KHGHIHQGDQWLVVHQWHQFHGDVSURYLGHGLQSDJHV 2 WKURXJK 7             RIWKLVMXGJPHQW The sentence is impRVHGSXUVXDQWWo the
6HQWHQFLQJ5HIRUP$FWRI
G 7KHGHIHQGDQWKDVEHHQIRXQGQRWJXLOW\RQFRXQW V
✔&RXQW V
G                Four                                     ✔LV
                                                          G        G DUHdismiVVHGRQWKHPRWLRQRIWKH8QLWHG6WDWHV
         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.
                                                                          October 16, 2019
                                                                           'DWHRI,PSRVLWLRQRI-XGJPHQW




                                                                          Signature of Judge


                                                                          Rebecca Goodgame Ebinger, U.S. District Judge
                                                                           1DPHRI-XGJH7LWOHRI-XGJH


                                                                          October 16, 2019
                                                                           'DWH
                     Case 1:18-cr-00079-RGE-CFB Document 104 Filed 10/16/19 Page 2 of 7
AO 245B (Rev. 03/19) Judgment in a Criminal Case
v1                   Sheet 2 — Imprisonment

                                                                                                                Judgment Page: 2 of 7
 DEFENDANT: BRIAN LEE RHODES
 CASE NUMBER: 1:18-cr-00079-001


                                                            IMPRISONMENT

          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
 total term of:
  360 months as to each of Counts One, Two, and Three, and 240 months as to Count Five of the Superseding Indictment filed
  on February 26, 2019, with all counts to be served concurrently for a total of 360 months.



     ✔
     G    The court makes the following recommendations to the Bureau of Prisons:

  The Court recommends the defendant be designated to USP Marion, and the defendant be afforded the opportunity to
  participate in sex offender treatment.


     ✔ The defendant is remanded to the custody of the United States Marshal.
     G
     G The defendant is remanded to the custody of the United States Marshal for surrender to the ICE detainer.
     G The defendant shall surrender to the United States Marshal for this district:
          G at                                     G a.m.      G p.m.       on

          G as notified by the United States Marshal.

     G The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          G before                   on

          G as notified by the United States Marshal.
          G as notified by the Probation or Pretrial Services Office.

                                                                  RETURN
 I have executed this judgment as follows:




          Defendant delivered on                                                         to

 a                                                  , with a certified copy of this judgment.



                                                                                                   UNITED STATES MARSHAL


                                                                          By
                                                                                                DEPUTY UNITED STATES MARSHAL
                    Case 1:18-cr-00079-RGE-CFB Document 104 Filed 10/16/19 Page 3 of 7
AO 245B (Rev. 03/19) Judgment in a Criminal Case
v1                   Sheet 3 — Supervised Release

                                                                                                                Judgment Page: 3 of 7
DEFENDANT: BRIAN LEE RHODES
CASE NUMBER: 1:18-cr-00079-001
                                                     SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :
Fifteen years as to each of Counts One, Two, Three, and Five of the Superseding Indictment filed on February 26, 2019, to
be served concurrently for a total of fifteen years.




                                                    MANDATORY CONDITIONS
 1.   You must not commit another federal, state or local crime.
 2.   You must not unlawfully possess a controlled substance.
 3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             G The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check if applicable)
 4.    G You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
 5.    G✔You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6.    G✔You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
       as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which you reside, work,
          are a student, or were convicted of a qualifying offense. (check if applicable)
 7.    G You must participate in an approved program for domestic violence. (check if applicable)

 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
                     Case 1:18-cr-00079-RGE-CFB Document 104 Filed 10/16/19 Page 4 of 7
AO 245B (Rev. 03/19) Judgment in a Criminal Case
v1                   Sheet 3A — Supervised Release

                                                                                                                     Judgment Page: 4 of 7
 DEFENDANT: BRIAN LEE RHODES
 CASE NUMBER: 1:18-cr-00079-001


                                       STANDARD CONDITIONS OF SUPERVISION
 As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
 because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
 officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

 1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
       frame.
 2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
 3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
 4.    You must answer truthfully the questions asked by your probation officer.
 5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
 6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
 7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
 8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
 9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
 10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
 11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
 12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
 13.   You must follow the instructions of the probation officer related to the conditions of supervision.



 U.S. Probation Office Use Only
 A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
 judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
 Release Conditions, available at: www.uscourts.gov.

 Defendant's Signature                                                                                    Date
                    Case 1:18-cr-00079-RGE-CFB Document 104 Filed 10/16/19 Page 5 of 7
AO 245B (Rev. 03/19) Judgment in a Criminal Case
                     Sheet 3D — Supervised Release
v1

                                                                                                       Judgment Page: 5 of 7
DEFENDANT: BRIAN LEE RHODES
CASE NUMBER: 1:18-cr-00079-001

                                         SPECIAL CONDITIONS OF SUPERVISION
  You must participate in a sex offender treatment program, to include psychological testing and polygraph examinations, as
  directed by the U.S. Probation Officer. You must also abide by all supplemental conditions of sex offender treatment, to
  include abstaining from alcohol. Participation may include inpatient/outpatient treatment, if deemed necessary by the
  treatment provider. You must contribute to the costs of services rendered (co-payment) based on ability to pay or
  availability of third party payment. Sex offender assessments and treatment shall be conducted by therapists and
  polygraph examiners approved by the U.S. Probation Office, who shall release all reports to the U.S. Probation Office. The
  results of polygraph examinations will not be used for the purpose of revocation of supervised release or probation. If
  disclosure is required by mandatory reporting laws, polygraph results will be reported to appropriate treatment personnel,
  law enforcement, and related agencies with the approval of the Court. If polygraph results reveal possible new criminal
  behavior, this will be reported to the appropriate law enforcement and related agencies after obtaining approval from the
  Court.

  You must refrain from associating with anyone engaged in the exploitation of minors whether known or unknown to local,
  state, or federal law enforcement.

  You must not have any direct contact (personal, electronic, mail, or otherwise) with any child you know or reasonably
  should know to be under the age of 18, including in employment, without the prior approval of the U.S. Probation Officer. If
  contact is approved, you must comply with any conditions or limitations on this contact, as set forth by the U.S. Probation
  Officer. Any unapproved direct contact must be reported to the U.S. Probation Officer within 24 hours. Direct contact does
  not include incidental contact during ordinary daily activities in public places.

  You must not access the internet or possess and/or use computers (as defined in 18 U.S.C. § 1030(e)(1)), internet capable
  devices, cellular telephones, and other electronic communications or data storage devices or media without the prior
  approval of the U.S. Probation Officer. If computer or internet use for employment is approved by the U.S. Probation
  Officer, you must permit third party disclosure to any employer or potential employer concerning any computer/internet
  related restrictions that are imposed upon you.

  You must not view or possess any “visual depiction” (as defined in 18 U.S.C. § 2256), including any photograph, artwork,
  film, video, picture, or computer or computer-generated image or picture, whether made or produced by electronic,
  mechanical, or other means, of “sexually explicit conduct” (as defined in 18 U.S.C. § 2256). You must not correspond with
  anyone in the business of providing such material, or enter adult entertainment venues where sexually explicit conduct is
  the primary product(s) for purchase or viewing.

  You will submit to a search of your person, property, residence, adjacent structures, office, vehicle, papers, computers (as
  defined in 18 U.S.C. § 1030(e)(1)), and other electronic communications or data storage devices or media, conducted by a
  U.S. Probation Officer. Failure to submit to a search may be grounds for revocation. You must warn any other residents or
  occupants that the premises and/or vehicle may be subject to searches pursuant to this condition. An officer may conduct
  a search pursuant to this condition only when reasonable suspicion exists that you have violated a condition of your
  release and/or that the area(s) or item(s) to be searched contain evidence of this violation or contain contraband. Any
  search must be conducted at a reasonable time and in a reasonable manner. This condition may be invoked with or
  without the assistance of law enforcement, including the U.S. Marshals Service.

  You must not contact the enticement victims (J.B., N.D., P.S., and P.S.'s sister), or the victims whose identities were used
  to facilitate these crimes (S.R., Amy Brenizer, Andrew Turner, and Ellen Seddon), or the victims’ families without prior
  permission from the U.S. Probation Officer.
                     Case 1:18-cr-00079-RGE-CFB Document 104 Filed 10/16/19 Page 6 of 7
AO 245B (Rev. 03/19) Judgment in a Criminal Case
v1                   Sheet 5 — Criminal Monetary Penalties

                                                                                                                    Judgment Page: 6 of 7
DEFENDANT: BRIAN LEE RHODES
CASE NUMBER: 1:18-cr-00079-001
                                              CRIMINAL MONETARY PENALTIES
The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

 G Pursuant to 18 U.S.C. § 3573, upon the motion of the government, the Court hereby remits the defendant's Special Penalty
   Assessment; the fee is waived and no payment is required.
                 Assessment               JVTA Assessment *                      Fine                       Restitution
TOTALS      $ 400.00                    $ 5,000.00                           $ 0.00                         $0.00

G The determination of restitution is deferred until                   . An Amended Judgment in a Criminal Case (AO 245C) will be entered
     after such determination.
G The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
     before the United States is paid.

Name of Payee                                                     Total Loss**             Restitution Ordered      Priority or Percentage




TOTALS                                                                             $0.00                    $0.00


G     Restitution amount ordered pursuant to plea agreement $

G     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

G     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

      G the interest requirement is waived for the           G fine   G restitution.
      G the interest requirement for the          G fine      G restitution is modified as follows:


* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
                    Case 1:18-cr-00079-RGE-CFB Document 104 Filed 10/16/19 Page 7 of 7
AO 245B (Rev. 03/19) Judgment in a Criminal Case
v1                   Sheet 6 — Schedule of Payments

                                                                                                                            Judgment Page: 7 of 7
DEFENDANT: BRIAN LEE RHODES
CASE NUMBER: 1:18-cr-00079-001

                                                       SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A     ✔ Lump sum payment of $ 5,400.00
      G                                                         due immediately, balance due

           G not later than                                          , or
           ✔ in accordance
           G                            G C,          G D,     G       E, or     ✔ F below; or
                                                                                 G
B     G Payment to begin immediately (may be combined with                     G C,       G D, or      G F below); or
C     G Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                            over a period of
                           (e.g., months or years), to commence                       (e.g., 30 or 60 days) after the date of this judgment; or

D     G Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                         over a period of
                           (e.g., months or years), to commence                       (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E     G Payment during the term of supervised release will commence within                     (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F     ✔ Special instructions regarding the payment of criminal monetary penalties:
      G
            All criminal monetary payments are to be made to the Clerk's Office, U.S. District Court, P.O. Box 9344,
            Des Moines, IA. 50306-9344.
            While on supervised release, you shall cooperate with the Probation Officer in developing a monthly payment plan
            consistent with a schedule of allowable expenses provided by the Probation Office.


Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All crimnal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



G Joint and Several
      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




G The defendant shall pay the cost of prosecution.
G The defendant shall pay the following court cost(s):
✔ The defendant shall forfeit the defendant’s interest in the following property to the United States:
G
       A generic tower computer, model: unknown (SN: unknown) with HDD 1: Hitachi HDS721025CLA382, 250 GB (SN:
       H90J78HR) and HDD 2: Seagate Barracuda ST1000DM003, 1 TB (SN: Z1D7ZFW6); and HP Laptop Computer, model:
       15-t004wm (SN: 5CD4337S67), as outlined in the Preliminary Order of Forfeiture entered on September 13, 2019.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,(5) fine
interest, (6) community restitution, (7) JVTA assessment, and (8) costs, including cost of prosecution and court costs.
